United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wichita, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-826
Issued: June 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 25, 2013 appellant filed a timely appeal from a December 14, 2012
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration of the merits of his claim. As more than 180 days has elapsed
between the issuance of the last merit decision of OWCP dated February 29, 2012 and the filing
of this appeal on February 25, 20131 and pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has no jurisdiction over the merits of the
case.

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse decisions issued on or after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e) (2009); R.C., Docket No.
10-2371 (issued July 14, 2011).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant generally asserts that his claim was timely filed.
FACTUAL HISTORY
On June 5, 2011 appellant, then a former 43-year-old city letter carrier, filed an
occupational disease claim, alleging that carrying a mailbag weighing several pounds and the
long hours of standing and walking in his job duties caused cauda equina syndrome with bilateral
peripheral nerve impairment in the lower extremities and penile, bowel and bladder dysfunction.
He stated that he was first aware of the condition on January 1, 2000 and realized that it was
employment related on January 7, 2009 when Dr. John W. Ellis, Board-certified in family
medicine, advised him that work duties aggravated a preexisting back condition. The employing
establishment signed the claim form on June 9, 2011, advised that appellant had been removed
from employment on May 31, 2007 and challenged the claim.
In an attached statement, appellant indicated that in 2000 he began having pain and
weakness in both legs as he was walking his route and realized that the condition would progress
as long as he carried his route. He stated that, if he took a week off work, the pain would lessen,
and that in 2004 or 2005 he was awarded an apartment route which he took because it had little
walking and was mostly standing at centralized mailboxes. Appellant described his employment
activity, stating that for five days weekly he would case mail on concrete floors for about three
hours and then would walk on the street for another four to six hours, depending on the day and
that, when he had the apartment route, he stood on concrete casing mail for two to four hours and
then on concrete in apartments for another four to six hours, carrying letters, magazines and
small parcels. He indicated that the pain continued and moved into his back by 2006, when he
also began having penile, bladder and bowel dysfunction. Appellant stated that doctors could not
give him a reason for his condition and it was not until he saw Dr. Ellis, who diagnosed cauda
equina syndrome, that he realized what was causing his condition. He also reported that he was
in a motor vehicle accident in 1990 when he fractured his back and had fusion surgery.
Appellant submitted medical evidence including an April 9, 2007 report in which
Dr. Naveed Salahuddin, Board-certified in internal medicine and rheumatology, noted
appellant’s complaint of polyarthralgias and stiffness from the waist down for the past five years
that had worsened in the last six months. Dr. Salahuddin stated that appellant initially thought it
was related to carrying mail at work. In a January 7, 2009 report, Dr. Ellis described appellant’s
medical and employment history and physical examination findings. He diagnosed fractured
vertebrae from a 1990 motor vehicle accident with rods and fusion from T11 through L3 and
cauda equina syndrome causing bilateral peripheral nerve impairment in the lower extremities,
penile sexual dysfunction, bladder dysfunction, rectal dysfunction and depression due to chronic
pain. Dr. Salahuddin advised that the 1990 motor vehicle accident was the major cause of

2

appellant’s problems and that his employment as a letter carrier put increased pressure on his
spine. He concluded that appellant was unable to work.3
A notification of personnel action dated September 9, 2008 indicated that appellant was
removed for physical inability to perform his duties and that his last day in pay status was
May 31, 2007. The employing establishment indicated that his last date of work exposure was
March 15, 2007 when he worked seven hours and that he stopped work due to nonwork-related
health issues and did not report an employment injury.
By decision dated August 3, 2011, OWCP denied the claim as untimely.4
On August 9, 2011 appellant, through his attorney, requested a hearing before an OWCP
hearing representative that was held on November 16, 2011. He submitted a September 15, 2011
report in which Dr. Ellis reiterated his findings and conclusions and stated that appellant was not
aware that his employment contributed to or aggravated his back injury until being examined by
him on January 7, 2009. At the hearing appellant’s representative discussed medical reports of
record and asserted that appellant was not reasonably aware of the relationship between his work
and his medical condition until Dr. Ellis’ examination in January 2009 because none of the other
physicians provided a cause of appellant’s leg and back pain and urological problems. Appellant
described the 1990 nonemployment-related motor vehicle accident and testified that his leg pain
began in 1998. He described his medical condition and indicated that he had a separate claim for
a meniscus condition. Appellant stated that he had seen numerous doctors but that none had
attributed his leg and back condition or his urological symptoms to work until he was seen by
Dr. Ellis in 2009. He related that approximately in 2000 he noticed that the pain would get
worse while walking his route and if he took time off, the pain would recede and return when he
went back to work.
In a February 29, 2012 decision, OWCP’s hearing representative affirmed the August 3,
2011 decision. The hearing representative found that appellant was aware or reasonably should
have been aware that his condition was related to employment in 2004 or 2005 when he
acknowledged changing his route to alleviate pain in his lower extremities.
In undated correspondence, received by OWCP on September 17, 2012, appellant
requested reconsideration, again asserting that his claim was timely filed because he was not
aware of the relationship of his medical condition and his employment until examined by
Dr. Ellis on January 7, 2009. He submitted medical reports, arguing that these showed that he
was having more of an internal organ complication and his legs were not that bothersome and
that he spent years trying to solve the problem of his symptoms. The evidence submitted
included a July 24, 2002 barium enema examination, a December 21, 2005 renal computerized
tomography (CT) study and a June 15, 2006 gallbladder sonogram; treatment notes from a
urology physician’s assistant dated December 5, 2005 and February 6, 2006; reports from
Dr. Hossein Amirani, Board-certified in internal medicine and cardiology, dated August 29, 2006
3

Appellant submitted other medical evidence describing additional medical conditions including shortness of
breath and memory loss issues.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.4 (March 1993).

3

to May 1, 2007, who diagnosed limb pain, premature ventricular contractions, mixed
hyperlipidemia and shortness of breath; and a consultation report dated August 31, 2008 with
Dr. B. Theo Mellion, a Board-certified neurosurgeon, who reported appellant’s complaints of
bowel and bladder dysfunction and concluded that, after neurological examination and a CT
myelogram of the thoracolumbar spine, it did not appear that appellant’s complaints were due to
spinal cord compression.
In a nonmerit decision dated December 14, 2012, OWCP denied appellant’s
reconsideration request on the grounds that he did not show that it erroneously applied or
interpreted a point of law, that his argument had been found without merit by OWCP’s hearing
representative, and that he did not submit relevant or pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of Title 20 of the Code of Federal Regulations
provides that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meets at least one of the standards
described in section 10.606(b)(3).6 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (1) shows
that OWCP erroneously applied or interpreted a specific point of law; or (2) advances a relevant
legal argument not previously considered by OWCP; or (3) constitutes relevant and pertinent
new evidence not previously considered by OWCP.7 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.8
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated December 14, 2012 denying appellant’s application for review. Because there is no
OWCP merit decision within the Board’s jurisdiction, the Board lacks jurisdiction to review the
merits of appellant’s claim.9
With his reconsideration request, received by OWCP on September 17, 2012, appellant
did not allege or demonstrate that OWCP erroneously applied or interpreted a specific point of
law. He asserted that his claim was timely filed because he was not aware that his medical
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a) (2011).

7

Id. at § 10.608(b)(1)-(3).

8

Id. at § 10.608(b).

9

Supra note 1.

4

condition was employment related until he first saw Dr. Ellis in January 2009. Appellant,
however, made this argument at the hearing, and it was reviewed by OWCP’s hearing
representative in her February 29, 2012 decision. Evidence or argument that repeats or
duplicates evidence previously of record has no evidentiary value and does not constitute a basis
for reopening a case.10 Appellant, therefore, also did not advance a relevant legal argument not
previously considered by OWCP. Consequently, appellant was not entitled to a review of the
merits of the claim based on the first and second above-noted requirements under section
10.606(b)(3).11
With respect to the third above-noted requirement under section 10.606(b)(3), appellant
submitted medical evidence dated from July 2, 2002 to August 31, 2008. The merit issue in this
case is whether he timely filed his claim. Appellant had previously asserted at the hearing that
none of the physicians he saw before Dr. Ellis diagnosed syndrome or opined that his symptoms
were employment related. Evidence that does not address the particular issue involved does not
constitute a basis for reopening a case.12 Thus, the evidence submitted is duplicative and
irrelevant regarding whether appellant’s claim was timely filed.
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, it properly denied his reconsideration request.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

10

J.P., 58 ECAB 289 (2007).

11

20 C.F.R. § 10.606(b)(2).

12

J.P., supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

